Citation Nr: 0332904	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  94-39 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 21, 1977, to 
April 12, 1977, for a total of 22 days.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1993 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

In the January 1993 rating decision on appeal, the RO denied 
service connection for a psychiatric disorder.  In an April 
1997 decision, the Board denied service connection for a 
psychiatric disorder, finding that the claim was not well 
grounded.  The veteran appealed that determination to United 
States Court of Appeals for Veterans Claims (Court).  The 
Court vacated the Board's April 1997 decision, finding that 
the veteran had presented a well-grounded claim, and remanded 
the case to the Board for further adjudication pursuant to 
its decision.  In a March 1999 decision, the Board remanded 
the claim in accordance with the Court's decision.  Upon 
completion of the development requested in the remand, the RO 
again denied the veteran's claim.  

In August 2000, the Board denied the claim for service 
connection for a psychiatric disorder.  The veteran again 
appealed the decision to the Court.  The Secretary of VA 
filed a motion to vacate the Board decision and remand it for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's attorney 
indicated that the Secretary's motion was not opposed.  The 
Court granted the motion in May 2001.

In July 2002, the Board denied the claim for service 
connection for a psychiatric disorder.  The veteran appealed 
the decision to the Court.  In May 2003, the veteran and the 
Secretary of VA (the parties) filed a joint motion to vacate 
the July 2002 decision and remand the case, asserting that 
the Board had not provided an adequate discussion regarding 
the notice requirements of 38 U.S.C. § 5103(a), as they 
pertain to the veteran's claim, as required by 38 U.S.C. 
§ 7104(a)(d)(1).  The Court granted the joint motion the 
following month.  The case has been returned to the Board for 
further appellate review.

In the joint motion for remand, the parties noted that 
section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  

In this case, the veteran has not been provided with the 
evidence necessary to substantiate his claim and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  See Charles v. Principi, 16 Vet. App. 370, 373-74; 
see generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, this claim must be remanded for compliance 
with the statute.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for entitlement to service connection for 
a psychiatric disorder and informing him 
of which information and evidence he was 
to provide to VA and which information 
and evidence VA would attempt to obtain 
on his behalf.  Additionally, the RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. 

The veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


